DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in the non-provision application filed on 12/09/2020.

Drawings
3.	The drawings were received on 08/31/2020 (in the filings).  These drawings are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.   “a composed information handling system,” and
b.   “a system control processor manager,” recited in independent claim 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitations:
a.   “a composed information handling system,” and
b.   “a system control processor manager,” recited in independent claim 1;

invoke 35 U.S.C. 112(f).

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, and as filed, the disclosure is either devoid of any structure that performs the function in the claims, or (to the extent that a structure is sufficiently disclosed) that the structure described in the specification does not perform the entire function in the claim.

7.	Therefore, claims 1–10 are indefinite and rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Examiner’s Remarks
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
10.	(A)	Chakkassery Vidyadharan et al., US 10,756,990 B1 (“Vidyadharan”).

Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1–4, 6–14, and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Vidyadharan.

See “References Cited” section, above, for full citations of references.

13.	Regarding claim 11, (A) Vidyadharan teaches/suggests the invention substantially as claimed, including:
	“A method for providing computer implemented services using information handling systems, comprising: ...”
(Col. 2, lines 54–58: a monitoring platform to provide integrated system that ingests, correlates, and provides alerts for monitored data relating to nodes, which may include applications, components (infrastructure), services, containers, and network components);
	
“instantiating the composed information handling system”
(Col. 12, lines 12–15: platform 140A instantiates or allocates a new web server within platform 140A to handle some of the load handled by web server 160A and 15 web server 160B;
Col. 14, lines 30–32: Central monitoring system 110 causes platform 140A to deploy, instantiate, or spin up web server 160C to handle some of the storage load being borne by web server);

	“instantiating a utilization monitor in a system control processor of the composed information handling system”
(Col. 7, lines 28–30: Central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140;
Col. 27, lines 39–45: Although monitoring agent 282 may be described in connection with FIG. 2 as primarily 40 executing as an application or operating system service, monitoring agent 282 may alternatively operate in other ways, such as within the operating system or kernel, within container engine 285, or within a virtual machine); and

	“monitoring, using the utilization monitor, a use rate of computing resources of the composed information handling system while the computer implemented services are being provided using, at least in part, the composed information handling system”
(Col. 14, lines 43–53: allocate an appropriate amount of resources to correspond to the monitored utilization rates within each layer ... determines, based on monitoring aspects of platform 140A, that containers 175 executing within container layer 194 are experiencing high utilization levels ( e.g., high CPU or memory utilization)).


Vidyadharan further discloses that the platform 140A instantiates or allocates a new web server within platform 140A in response to receiving a “signal” from the central monitoring system 110 (Col. 12, lines 10–15).

Accordingly, Vidyadharan at least suggests or renders obvious “obtaining a composition request for a composed information handling system”
(see Col. 11, lines 39–40, teaching detecting a signal and determining that the signal corresponds to a request to perform an action).


14.	Regarding claim 12, Vidyadharan teaches/suggests:
“wherein the composed information handling system comprises a compute resource set, a hardware resource set, and a control resource set comprising the system control processor”
(Col. 7, lines 4–8: Each of platforms 140 may include one or more physical or virtual computing devices. In the example of FIG. 1A, platform 140A includes load balancer 150, web servers 160, application servers 170;
Col. 25, lines 49–52: In the example of FIG. 2, host 270 includes underlying physical compute hardware that includes power source 271, one or more processors 273, one or more communication units 275;
Col. 25: lines 46–48: host 270 may, in other examples, itself be implemented as a virtualized computing device (e.g., as a virtual machine or container));
Col. 34, lines 4–6: In the example of FIG. 3, host 270 includes hypervisor 291 and a plurality of virtual machines).

15.	Regarding claim 13, Vidyadharan teaches/suggests:
“wherein the control resource set presents abstracted computing resources of the hardware resource set as bare metal resources to the compute resource set”
(Col. 7, lines 4–8: Each of platforms 140 may include one or more physical or virtual computing devices;
Col. 25: lines 46–48: host 270 may, in other examples, itself be implemented as a virtualized computing device (e.g., as a virtual machine or container));
Col. 34, lines 4–6: In the example of FIG. 3, host 270 includes hypervisor 291 and a plurality of virtual machines).

16.	Regarding claim 14, Vidyadharan teaches/suggests:
“wherein monitoring the use rate of the computing resources comprises:
	intercepting bare metal communications between compute resources of the composed information handling system and other types of resources of the composed information handling system”
(Col. 7, lines 39–43: Monitoring agents may monitor the operation and/or resource usage of various nodes within platforms 140. Monitoring agents may also monitor activity and/or communications between platforms 140 within system 100, and/or otherwise within system 100).



17.	Regarding claims 16–19, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 11–14, respectively. Therefore, they are rejected on the same basis as claims 11–14 above.


18.	Regarding claims 1–4, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 11–14, respectively. Therefore, they are rejected on the same basis as claims 11–14 above.

	See column 20, lines 39–44: Central monitoring system 210 may use one or more processors to perform operations in accordance with one or more aspects of the present disclosure using software, hardware, firmware, or a mixture of hardware, software, and firmware (“a system control processor manager”).


19.	Regarding claim 6, Vidyadharan teaches/suggests:
“wherein the system control processor manager is further programmed to: perform an action set based on the use rate of the computing resources”
(Col. 14, lines 40–63: central monitoring system 110 may vertically and elastically scale resources within platform 140A to allocate an appropriate amount of resources to correspond to the monitored utilization rates within each layer ... central monitoring system 110 determines, based on monitoring aspects of platform 140A, that containers 175 executing within container layer 194 are experiencing high utilization levels ( e.g., high CPU or memory utilization) .... Central monitoring system 110 causes platform 140A to instantiate or spin up container 175D to handle some of the processing for the identified application, and allocates some of the processing performed by container 175A).

20.	Regarding claim 7, Vidyadharan teaches/suggests:
	“allocating a second computing resource set to the composed information handling system”
(Col. 14, lines 40–63: causes platform 140A to instantiate or spin up container 175D to handle some of the processing for the identified application, and allocates some of the processing performed by container 175A;
Col. 7, lines 4–8: Each of platforms 140 may include one or more physical or virtual computing devices. In the example of FIG. 1A, platform 140A includes load balancer 150, web servers 160, application servers 170;
Col. 25, lines 49–52: In the example of FIG. 2, host 270 includes underlying physical compute hardware that includes power source 271, one or more processors 273, one or more communication units 275;
Col. 25: lines 46–48: host 270 may, in other examples, itself be implemented as a virtualized computing device (e.g., as a virtual machine or container));
Col. 34, lines 4–6: In the example of FIG. 3, host 270 includes hypervisor 291 and a plurality of virtual machines).

21.	Regarding claim 8, Vidyadharan teaches/suggests:
	“allocating a second hardware resource set to the composed information handling system”
(Col. 14, lines 40–63: causes platform 140A to instantiate or spin up container 175D to handle some of the processing for the identified application, and allocates some of the processing performed by container 175A;
Col. 7, lines 4–8: Each of platforms 140 may include one or more physical or virtual computing devices. In the example of FIG. 1A, platform 140A includes load balancer 150, web servers 160, application servers 170;
Col. 25, lines 49–52: In the example of FIG. 2, host 270 includes underlying physical compute hardware that includes power source 271, one or more processors 273, one or more communication units 275;
Col. 25: lines 46–48: host 270 may, in other examples, itself be implemented as a virtualized computing device (e.g., as a virtual machine or container));
Col. 34, lines 4–6: In the example of FIG. 3, host 270 includes hypervisor 291 and a plurality of virtual machines).

22.	Regarding claim 9, Vidyadharan teaches/suggests:
	“allocating a second control resource set to the composed information handling system”
(Col. 14, lines 40–63: causes platform 140A to instantiate or spin up container 175D to handle some of the processing for the identified application, and allocates some of the processing performed by container 175A;
Col. 7, lines 4–8: Each of platforms 140 may include one or more physical or virtual computing devices. In the example of FIG. 1A, platform 140A includes load balancer 150, web servers 160, application servers 170;
Col. 25, lines 49–52: In the example of FIG. 2, host 270 includes underlying physical compute hardware that includes power source 271, one or more processors 273, one or more communication units 275;
Col. 25: lines 46–48: host 270 may, in other examples, itself be implemented as a virtualized computing device (e.g., as a virtual machine or container));
Col. 34, lines 4–6: In the example of FIG. 3, host 270 includes hypervisor 291 and a plurality of virtual machines).


23.	Regarding claim 10, Vidyadharan teaches/suggests:
	“sending a report based on the use rate of the computing resources to the client associated with the composed information handling system”
(Col. 9, lines 55–61: Monitoring agent 151 determines that the signal includes information about what aspects of load balancer 150 to monitor and/or how and when to report status changes, such as error conditions, resource utilization changes, and other changes associated with load balancer 150 or any processes;
Col. 28, lines 64–66: alert sent by monitoring agent 282 may report on a remedial action taken by monitoring agent 282, by central monitoring system 210, or by another system to address the status change;
Fig. 4G and Col. 39, lines 4–6: user interface illustrating infrastructure metrics, resource utilization statistics, trends, and other information about a computing infrastructure).


Allowable Subject Matter
24.	Claims 5, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome other rejections, if any.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
November 4, 2022